Best, C.
— This action was brought by the appellant against the appellee, Catharine and Solomon B. Davinish, Mark Losey, Harry H. Eckles and Mattie B. Spence, on the 23d‘ day of November, 1876, to foreclose a mortgage.
At the May term, 1877, the court sustained the demurrer-of the appellee to appellant’s complaint, and at the September term, 1877, the appellant filed an amended complaint, but it is not in the record, and the clerk says it is “not on file.” The appellee filed an answer to the amended complaint, in four paragraphs, all of which were subsequently withdrawn, except the third. To this answer the appellant. *583replied in four paragraphs, and then withdrew all of them, except the amended third, and dismissed the action as to all the defendants, except the appellee. The appellee moved the court to strike from the reply certain portions of it, which motion was sustained, and to which ruling appellant excepted. The appellee then demurred to the reply, for want of sufficient facts. This demurrer was sustained, and an exception was reserved.
The appellant declining to further plead, final judgment was rendered against her, from which she appealed to the general term,.assigning, as error there : First, that the court erred in striking out portions of the reply; second, that the court erred in sustaining the demurrer to the reply; and, third, that the court erred in rendering final judgment against her.
At the general term the judgment of the special term was affirmed, from which judgment appellant appeals to this court, and assigns as error here the ruling of the court at general term, in affirming the judgment rendered at the special term.
We learn from the answer, from the amended third paragraph of the reply, and from the brief of appellant, that the question sought to be raised by this record is this : Can the endorsee of one of several notes secured by the same mortgage, which had been duly recorded, foreclose the same against a person who, after said note was transferred, and after an entry of satisfaction of said mortgage had been made of record, but before March 6th, 1877, purchases the premises embraced in said mortgage in good faith, for full value, and without actual knowledge that the same is unpaid, if such entry were made by the mortgagee without the knowledge, consent, or authority of the holder of said note? This question is an important one; but the appellee insists that because the complaint is not in the record, the question is not presented, and we must, therefore, determine whether or not the record presents it.
In order to obtain relief from a judgment by the aid of *584an appellate court, it is necessary that the error should affirmatively appear from the record. This can not appear until the record has been procured and filed in this court, in pursuance of the statute regulating appeals. Section 559 provides that “All proper entries made by the clerk, and all papers pertaining to a cause, and filed therein, * * * are to be deemed parts of the record.”
This court has often decided that the phrase, “all papers pertaining to a cause, and filed therein,” embraces the complaint, answer, reply, demurrers and all instruments upon which the proceeding is based, and which are filed with and made part of such proceeding. Kesler v. Myers, 41 Ind. 543.
In Buskirk’s Practice, p. 142, it is said that “The complaint, answer, reply, demurrers thereto, the rulings of the court thereon, and the exceptions thereto, constitute a part of the record by force of the statute.” With this construction, the record in a given case must at least embrace all proper entries made by the clerk, the complaint, answer, reply and all instruments upon which either is based, when filed with and made a part of it, if such pleadings are filed in such case. The complaint, then, is a part of every record, and if it were necessary to procure a transcript of the whole of any record, in order to appeal, an appeal could not be taken unless the transcript embraced the complaint. This, however, is not required. Section 556 provides that “such appeals may be taken by procuring from the clerk of the court a transcript of the record, and proceeding in the suit, or so much thereof as is embraced in the appeal, and filing the saíne in the office of the clerk of the supreme court.” This statute authorizes an appeal to be taken by procuring so much of the record as is embraced in the appeal. This is manifestly less than the whole. It is a part, but what part?The phrase, “so much of the record as is embraced in the appeal,” does not determine it. It is broad enough to embrace all that may be deemed necessary to present any given ques*585tion, and it.evidently means so much thereof as will present the question sought to be raised; but what part? This depends upon the question sought to be raised. If the question arises upon sustaining or overruling a demurrer to the complaint, the record need not contain any subsequent pleading. The converse of this, however, is not true. If the question arises upon sustaining or overruling a demurrer to the reply, then the complaint, answer and reply must be embraced in the record, as the demurrer searches all previous pleadings ; and, unless the complaint is in the record, it would be impossible to say that the ruling of the court upon the sufficiency of a subsequent pleading was erroneous. It seems to us that it is necessary, in every case, for the transcript to contain a copy of the complaint, where the question arises upon the pleadings, unless, perhaps, it is reserved under section 347 of the code. It is the basis of the action, the foundation of the superstructure, and without it no error can appear.
In Buskirk’s Practice, at page 66, it is said, that, to present a question upon a demurrer to the reply, the “transcript will consist of the complaint,” etc.; and it is obvious that, if a demurrer to the reply reaches the complaint, the complaint must be included in the transcript, in order to determine the correctness of the ruling on the demurrer. That it does, has already been decided by this court. Freeman v. Robinson, 7 Ind. 321; Menifee v. Clark, 35 Ind. 304.
In the case last cited, it is said that “The demurrer brings in review the whole series of pleadings in all its preceding stages, and the court must give judgment against the party who has committed the first available fault.” If a demurrer to a good reply should be sustained, because the complaint is defective, certainly there is no error in doing the same thing where there is no complaint at all.
What we have already said substantially disposes of the objection made to the action of the court in striking out portions of the reply. If a good reply could do the appel*586lant no good, striking out portions of it could do him no-harm, whether it remained good or bad.
For these reasons we think the question sought to be-raised is not in the record, and the judgment ought, therefore, to be affirmed.
Per Curiam.
— It is therefore ordered upon the foregoing opinion, that the judgment below be, and it is hereby, in. all things affirmed, at the costs of appellant.